JONES, Circuit Judge
(dissenting).
The facts are set forth in the district court’s findings. Allen v. Union Barge Line Corporation, 239 F.Supp. 1004. The M/V Mariner was in dry dock undergoing an overhaul. Dravo Corporation was doing the work. Allen was its employee. Allen was on a scaffold erected by Dravo. Allen was engaged in the removal of the propeller shaft and specifically was either taking off or putting on a coupler bearing: The scaffold collapsed and he was hurt. I cannot agree that the vessel was in navigation or that Allen was engaged in work customarily performed by seamen. To affirm, as the majority does, seems to me an unwarranted extension of the doctrines announced in Ryan1 and Sieracki,2 therefore I
Dissent.

. Ryan Stevedoring Co., Inc. v. Pan-Atlantic SS Corporation, 350 U.S. 124, 76 S.Ct. 232, 100 L.Ed. 133.


. Seas Shipping Co. v. Sieracki, 328 U.S. 85, 66 S.Ct. 872, 90 L.Ed. 1099.